DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (U.S. Patent number 9021609).
Regarding claim 1, Kim disclose an electronic apparatus comprising: a memory storing a program including a plurality of program codes and performing a predetermined function (Fig. 1, col. 4, lines 25-33, 42-45, col. 5, lines 48-60, apparatus for verifying the integrity of firmware of an embedded system, the target integrity code obtainment unit may store a program for calculating an integrity code in the execution memory); a communicator configured to receive policy information comprising target information and determination information from an external server (col. 4, lines 60-64, col. 6, lines 10-15, a communication interface for transmitting an execution signal for the program to the embedded system and for receiving the target integrity code); and a processor configured to perform the predetermined function using the program and, when a program code corresponding to the target information is executed while performing the predetermined function, compare an execution result of the program code with 
Regarding claim 2, Kim disclose, wherein the policy information includes a plurality of target information, and wherein the processor is configured to determine whether each of the plurality of program codes corresponding to the plurality of target information normally operates (col. 5, lines 27-40).
Regarding claim 3, Kim disclose, wherein the processor is configured to compare an execution order of the plurality of program codes corresponding to the plurality of target information with the determination information to determine whether the plurality of program codes normally operates (col. 5, lines 27-40, col. 6, lines 29-41).
Regarding claim 4, Kim disclose, wherein the determination information includes at least one of information about a normal result of the program code, normal required time information, and normal parameter information of the program code (col. 6, lines 29-41).
Regarding claim 5, Kim disclose, wherein the processor is configured to control the communicator to transmit determination result information about whether the program code normally operates to the external server (col. 6, lines 29-41, col. 7, lines 56-61).
Regarding claim 6, Kim disclose, wherein the processor is configured to control the communicator to transmit determination result information about whether the normal operation is determined to the external server only when an abnormal operation is determined on the program code. Kim discloses (col. 7, lines 17-23) that step S310 may be configured to include a communication interface 210 for transmitting an execution signal for the program to the embedded system 220 and receiving the target integrity code from the embedded system 220 and further 
Regarding claim 7, Kim does not explicitly disclose, wherein the policy information includes information about a result notification method, wherein the processor is configured to control the communicator to selectively transmit the determination result information both of when the abnormal operation is determined and when the normal operation is determined or transmit the determination result information only when the abnormal operation is determined, based on the information about the result notification method. Kim discloses (col. 7, lines 17-23) that step S310 may be configured to include a communication interface 210 for transmitting an execution signal for the program to the embedded system 220 and receiving the target integrity code from the embedded system 220 and further verifying the integrity of the firmware of the embedded system. Kim therefore, inherently provides the ability to  control the communicator to selectively transmit the determination result information both of when the abnormal operation is determined and when the normal operation is determined or transmit the determination result information only when the abnormal operation is determined.
Regarding claim 14, Kim disclose a control method of an electronic apparatus, the control method comprising: receiving policy information comprising target information and determination information from an external server (col. 4, lines 60-64, col. 6, lines 10-15, a communication interface for transmitting an execution signal for the program to the embedded system and for receiving the target integrity code); and performing a predetermined function using a program including a plurality of program codes and performing the predetermined function and, 
Regarding claim 15, Kim disclose wherein the policy information includes a plurality of target information, and wherein the determining includes determining whether each of the plurality of program codes corresponding to the plurality of target information normally operates (col. 5, lines 27-40).
Allowable Subject Matter
Claims 8-13 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. # 9558060, Cessac et al., relates to self-repairing enterprise workstations, an automated computer repair application stored in the memory, launched responsive to a receipt of an input selection of a custom moniker from a repair script.
U.S. Pat. # 8027051, refers to remote monitoring that monitors a plurality of printing apparatuses, and a plurality of monitoring mediation apparatuses that mediate communications between the plurality of printing apparatuses and center system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114